DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 3, 6, 7 and 8, reference to “the elastic arm” appears somewhat confusing since “at least one elastic arm” has been set forth.  It appears “the elastic arm” should more appropriately be ---the at least one elastic arm--- since one or more has been set forth.  The same deficiency appears in lines 8-9 for “the end sleeve”.  It appears such should more appropriately be    ---the at least one end sleeve---.
In claim 2, line 2, reference to “the connecting unit” appears somewhat confusing since “at least one connecting unit” has been set forth.  It appears “the connecting unit” should more appropriately be ---the at least one connecting unit---.
The above is exemplary only.  Applicant should review all the claims for like deficiencies to ensure consistent terminology is used throughout.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US patent application 2008/0052865).
	The publication to Chiang discloses the invention as is claimed.  Chiang discloses a wiper (fig. 2) comprising a buckling seat (6, fig. 3), at least one elastic arm (1) connected to the buckling seat, wherein the elastic arm comprises an end part with a buckling hole (11) therein.  The elastic arm has a bottom surface on one side thereof facing downward in figure 3.  A scrapping strip (3) is disposed on the bottom surface of the elastic arm via a pair of connecting units (2).  A pair of end sleeves (5) sheath the end part of the elastic arm and longitudinally block the scrapping strip (note figure 8 showing extension of the sheath below the level of the strip, thus affecting blocking).  The end sleeve comprises a buckling hook (51, fig. 5) buckled with the buckling hole (11).
	With respect to claim 2, the connecting unit (2) is adapted to sheath the elastic arm (figs. 4, 5), with one side thereof covering the bottom surface of the elastic arm (fig. 5).
	With respect to claim 3, the connecting unit (2) includes a bottom guiding rail (formed by grip 22, fig. 5) disposed on a side opposite to the side covering the elastic arm.  The scrapping strip (3) includes a top guiding rail received into the bottom guiding rail (shown fig. 5).  The end sleeve covers an end of the top guiding rail and an end of the bottom guiding rail to block the connecting unit along the elastic arm (note figure 2, also note dashed lines shown in figure 8 illustrating the positioning to achieve such).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US patent application publication 2008/0052865) in view of Saeveis (German publication 102012209986).
	The publication to Chiang discloses all of the above recited subject matter with the exception of the elastic arm being two in number, each extending from the buckling seat.
	The publication to Saeveis discloses a wiper device (note cited English translation) which includes two elastic arms (12, 14, fig. 1), each extending from a buckling seat (32).  Saeveis discloses that elastic arms can be of two-piece construction, each joined to the buckling seat.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the elastic arm of Chiang as of two pieces joined to the buckling seat, as clearly suggested by Saeveis, to enable ease of replacement of only one such arm if such is damaged.

Allowable Subject Matter

Claims 4, 5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
27 July 2022